DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/30/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 2013/0023225 A1).
Regarding claim 21, Weber discloses a method of separating a desired signal from an undesired signal, the method comprising: 
a) coupling a radio frequency signal comprising the desired signal and the undesired signal (Abstract – discloses recovering from a signal comprising the desired signal and interference, the desired signal from the combined signal. par.[0064]); 
c) generating a reproduction of the undesired signal from the coupled radio frequency signal comprising the desired signal and the undesired signal (par.[0014] discloses reproducing/sampling the desired signal when the desired signal and the undesired signal are combined. The sampling is performed when the desired signal is at its lowest so that the sampling can be performed on the desired signal with the lowest level of interference, and then sampling/reproduction of the desired signal is performed, par.[0074] which recites, in part, “Selective-sampling receiver 100 also includes a second receive input 102 for accessing a second signal 120. Second signal 120 may also be a sine wave, a square wave, a triangular wave, a pulse or any other periodic waveform at any frequency. Second signal 120 is comprised of an interference signal component and may include other signal components such as thermal noise.”); and 
c) using the reproduction to suppress the undesired signal thereby generating an output radio frequency signal comprising the desired signal and a suppressed undesired signal (par.[0066] discloses recovering the sampled signal data with suppressed interference).

Regarding claims 22 and 25, Weber discloses:
Wherein the generating the reproduction of the undesired signal comprises generating the reproduction from signal parameters of the undesired signal (par.[0074] which recites, in part, “Selective-sampling receiver 100 also includes a second receive input 102 for accessing a second signal 120. Second signal 120 may also be a sine wave, a square wave, a triangular wave, a pulse or any other periodic waveform at any frequency. Second signal 120 is comprised of an interference signal component and may include other signal components such as thermal noise.”).

Regarding claim 24, Weber discloses a method of separating a desired signal from an undesired signal, the method comprising:
coupling a radio frequency signal comprising the desired signal and the undesired signal (Abstract – discloses recovering from a signal comprising the desired signal and interference, the desired signal from the combined signal. par.[0064]);
generating a reproduction of the desired signal from the coupled radio frequency signal comprising the desired signal and the undesired signal (par.[0014] discloses reproducing/sampling the desired signal when the desired signal and the undesired signal are combined. The sampling is performed when the desired signal is at its lowest so that the sampling can be performed on the desired signal with the lowest level of interference, and then sampling/reproduction of the desired signal is performed. par.[0074] which recites, in part, “Selective-sampling receiver 100 also includes a second receive input 102 for accessing a second signal 120. Second signal 120 may also be a sine wave, a square wave, a triangular wave, a pulse or any other periodic waveform at any frequency. Second signal 120 is comprised of an interference signal component and may include other signal components such as thermal noise. ); and
demodulating the reproduction of the desired signal to recover the information contained in the desired signal (par.[0066] discloses recovering the sampled signal data with suppressed interference).

Claims 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber as applied to claim 25 above in view of Hulbert (US 7,050,481 B1).

Regarding claims 23 and 26, Weber teaches the sampling and reconstruction of a wanted signal to obtain a signal with little to no interference, however the disclosure of Weber does not explicitly disclose wherein the demodulating the reproduction of the desired signal improves a bit error rate (BER) of the desired signal.
In an analogous art, Hulbert discloses wherein the demodulating the reproduction of the desired signal improves a bit error rate (BER) of the desired signal (col.1 lines 25-36).
It would have been obvious to one of ordinary skill in the art during the time of the filing of the instant application to apply the interference suppression methods as taught in Weber, with the interference suppression methods as discussed in Hulbert. The motivation/suggestion would have been to reduce the amount interference in signals transmitted through the network.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for wireless transmissions in a wireless network and in particular to a method for interference cancellation in a wireless communications network. Each of the Independent claims 1  and 12 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Weber (US 2013/0023225 A1) “Selective-Sampling Receiver” discloses A receiver that selectively samples a received signal in order to suppress an interference component of the signal while recovering a desired component. The selective sampling may be accomplished by low cost, low complex analog or digital circuitry. The receiver includes a first input that receives a first signal, including a desired signal component and an interference signal component and a second input that receives a second signal including the interference component only. The first and second signals are then provided to the sampling circuitry. First, the phase of the interference component of the both the first and second signals is aligned. Next, the points in a wave cycle that the second signal is at a power minimum are detected. Finally, first signal is sampled close to the point when the second signal is at the power minimum to recover the desired signal component and suppress the interference component.
While the disclosure of Weber teaches a method for interference cancellation, it does not disclose explicitly, suggest, or render obvious the techniques discussed in the independent claims of the instant application. Therefore, the claims 1-20 of the instant application are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411